Citation Nr: 1229463	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent from February 1, 2007, and in excess of 60 percent from June 7, 2010, for status post right thoracotomy, residual of lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for status post right thoracotomy and assigned a temporary total disability rating effective March 29, 2006, and a 30 percent disability rating from February 1, 2007.  

The claim was remanded by the Board in February 2011 for additional development.  In a February 2012 decision, the RO increased the Veteran's disability rating for status post thoracotomy to 60 percent, effective June 7, 2010.  

The Veteran was scheduled for a hearing before the Board in Washington, DC, in July 2012, but withdrew his request for a Board hearing in June 2012.


REMAND

In February 2011 the Board remanded the issue of entitlement to an increased rating for status post right thoracotomy, instructing that the Veteran be afforded a VA examination to include a pulmonary function testing (PFT).  The examiner was specifically asked to note the percent predicted value for FEV-1, FEV-1/FVC, and DLCO (SB).  

In April 2011 the Veteran underwent a VA examination.  The examiner conducted a chest X-ray and simply referred to a prior June 2010 PFT report instead of conducting a new PFT.  For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the February 2011 remand.  The U. S. Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim to include any more recent treatment records from the Hampton VA Medical Center.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the severity of his status post right thoracotomy, residual of lung cancer.  All indicated tests and studies are to be performed, to include pulmonary function testing to determine the percent predicted value for FEV-1, FEV- 1/FVC, and DLCO (SB).  The claims folders and a copy of any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any ultimate outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

